Citation Nr: 1535348	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left leg disorder. 

3.  Entitlement to service connection for a left arm disorder. 

4.  Entitlement to service connection for bronchial asthma. 

5.  Entitlement to service connection for tension-type headaches. 

6.  Entitlement to service connection for menorrhagia. 

7.  Entitlement to service connection for cerebrovascular accident (CVA) residuals, to include as secondary to essential hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty from March 1985 to February 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal. 

The Veteran provided testimony at a hearing conducted by a RO local hearing officer in July 2008.  She also testified before the undersigned Acting Veterans Law Judge at a video conference hearing conducted in October 2009.  

The Board remanded the claim in March 2010.  At the time of this prior remand, the issues of entitlement to service connection for PTSD and entitlement to a temporary total disability rating were pending before the Board.  Since then, both of these claims have been granted by the RO.  As the full benefit sought on appeal has been granted, the claims are no longer before the Board. 

The Board remanded the remaining claims again in July 2014.  Subsequent to this remand, service connection for hypertension has been granted.  As the full benefit sought on appeal has been granted, that claim is no longer before the Board.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The claim of entitlement to service connection for menorrhagia is decided herein, whereas the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's menorrhagia is etiologically related to a disease, injury, or event in service; it was neither caused nor aggravated beyond normal progression by service-connected disability.


CONCLUSION OF LAW

The Veteran's menorrhagia was not incurred in or aggravated by active service, and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March 2010 and July 2014.  

The Board's remands instructed the RO to (1) attempt to obtain outstanding treatment records, to include Social Security Administration (SSA) disability determination records; and (2) schedule the Veteran for an appropriate VA examination.  The VA examiner was to opine (a) whether it was as likely as not (i.e., to at least a 50 50 degree of probability) that the Veteran's menorrhagia was caused or aggravated beyond its natural progression by her service connected PTSD, or whether such an etiology or relationship was unlikely (i e less than a 50-50 probability); and (b) whether it was at least as likely as not that the Veteran's menorrhagia was caused by a disease or injury in service.  VA examination reports dated in August and October 2014 collectively fully address these questions and contain detailed supportive reasoning for conclusions reached.  All information sought has been obtained.  

The RO readjudicated the claim in February 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a December 2006 letter informed the Veteran of the evidence and information necessary to substantiate her claim and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the January 2007 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  Records associated with SSA denial of benefits were sought.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist as to this claim.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded VA examinations for the issue on appeal in September 2008, August 2014 and October 2014.  The examinations of August 2014 and October 2014 collectively address all relevant medical questions in this matter.  Although the representative in June 2015 argument challenges the adequacy of the August 2014 examination with regard to all of the claim on appeal, the Board notes that the October 2014 examination thoroughly addresses the remaining issues with a well-supported rationale.  The Board rejects the Veteran's argument that the examination record is inadequate as to the menorrhagia claim.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

The Board further finds that the Veteran and her representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during her Board hearing, the Veteran related in great detail why he believed she was entitled to service connection for her claimed condition.  It is also clear from the lay statements provided by the Veteran that she understood the type of evidence that would be most helpful to her claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and her representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Legal Criteria 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Board notes that menorrhagia is not identified as "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

IV.  Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran theorizes that her menorrhagia is due to service or to the service-connected disability of PTSD.  She has a diagnosis of menorrhagia, which was first diagnosed following service in approximately 2006 by a VA health care provider.  Thus, there is current disability.  

Service treatment records show the Veteran had some isolated reported episodes of heavy menstrual bleeding yet no diagnosis or finding of menorrhagia.  The Veteran had a normal Pap smear and pelvic examination during March 2006 VA examination.  It was not shown that the Veteran required any medication for the condition.  A December 2006 VA examination shows menorrhagia was diagnosed.  At the December 2006 VA examination the Veteran reported that the menorrhagia was worse with stress.  

The Board noted in the 2014 remand that the Veteran is competent to report menorrhagia in service.  In stating that, the Board essentially meant she was competent to report heavy bleeding in service.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

VA examination in September 2008 noted one episode of irregular menses in October 1991 when the Veteran was on Lo/Ovral.  Subsequently, light menses was noted followed by intermittent spotting without other abnormalities.  There was no evidence of hemorrhage, no evidence of surgical procedure or transfusions and the Veteran's blood count remained stable.  For these reasons he offered the medical opinion that there was no evidence of menorrhagia in her military service.  He also opined that no current diagnosable disability existed.  

An etiology opinion was obtained in August 2014, with an additional medical opinion obtained in October 2014 to ascertain whether there was a relationship between the condition and service or service-connected disability.  

The August 2014 VA examiner noted that there was no indication in the Veteran's medical records to indicate that menorrhagia was attributed to/aggravated beyond normal progression/ or caused by PTSD.  

An additional VA medical opinion report dated in October 2014 reflects that the examiner fully reviewed the electronic record.  A detailed history was recited, reflecting the examiner's full knowledge of the Veteran's pertinent medical history.  Specifically, the examiner noted that the Veteran had a child in 1981 and was diagnosed with fibroids in 2000.  Ultrasounds in 2000 and 2008 showed normal follicular development as well as small ovarian and cervical cysts.  Ultrasound in April 2012 showed uterine fibroids and cysts and there was noted a as report of irregular menstruation.  In January 2013, the Veteran underwent a total hysterectomy.  She reported some hot flashes.

Also noted was a December 1987 diagnosis of Gardnerella Vaginalis, and diagnoses of Chlamydia in August 1990, August 1991and November 1992.  

The examining medical officer in October 2014 explained that menorrhagia was defined as menstrual blood loss of greater than 80ml as compared to normal menstrual blood loss of approximately 50 ml.  She noted that the treatment record showed no complaints of excessive bleeding.  She further noted that, collectively, the numerous OBGYN visits from 1985 to 1993 were silent for a diagnosis of fibroids.  The examiner concluded it was LESS LIKELY THAN NOT that the Veteran's claimed menorrhagia was related to, incurred and/or aggravated by her time in service because of the lack of medically-based, clinical evidence to support excessive menstrual bleeding per month.  In the alternative, the examiner stated that it was as least as likely as not that the single 1991 abnormal bleeding related to the Veteran's method of contraception.  She explained that it was understood among the medical and OBGYN communities that various methods of contraception were known to cause abnormal or unpredictable uterine bleeding when suppression of ovulation and thickening of the mucous around the cervix to prevent sperm from entering the uterus was induced with hormonal replacement and/or mechanical device implantation.  

The examiner continued by noting secondly that the August 2014 VA examiner opined that the condition claimed was LESS LIKELY THAN NOT (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner cited to the rationale in that examination, "STRS do not support any treatment or chronic menorrhagia during military service.  She was on oral birth control pills.  She had two bouts of a sexually transmitted disease of chlamydia 1991 and 1992 reported.  Later in life she developed uterine fibroids and follicular ovarian cysts which lead to the irregular menses.  Her menorrhagia is greater than 50% probability attributed to uterine fibroids and follicular cysts in ovaries".  It was noted that the OBGYN community agreed that uterine fibroids were a major risk factor for menorrhagia.  The examiner in October 2014 noted she was in full agreement with this opinion.  She thus stated that, collectively, it was as least as likely as not that fibroids related to, caused and aggravated menorrhagia.  She stated that, in the alternative, it was LESS LIKELY THAN NOT that menorrhagia caused fibroids because of the lack of supportive medically-based, clinical evidence to support a pathophysiologic method of cause.

Third, the examiner in October 2014 noted, chlamydia Trachomatis (CT) is a common organism causing sexual transmitted infections (STI) in women and the Veteran was diagnosed and treated quickly and appropriately for her infections.  Therefore, it is LESS LIKELY THAN NOT that the Veteran 1990 STI's related to, cause and/or aggravated her 2000 complaint of menorrhagia.  

Finally, the examiner in October 2014 noted that Veteran's need for a total hysterectomy was LESS LIKELY AS NOT related to, caused by and/or aggravated by her multiple STIs because of the early diagnosis and treatment while servicing on active duty.  In the alternative, she found that menorrhagia is a leading cause of a total hysterectomy.  Since fibroids are a leading cause of abnormal bleeding and/or heavy bleeding, it is as least as likely as not that the Veteran's hysterectomy related to, caused by and aggravated by the 2000 acquired fibroids.  

She concluded thus that It is LESS LIKELY THAN NOT that the Veteran's claimed menorrhagia was related to, incurred and/or aggravated by her time in service and STIs because of the lack of medically-based, clinical evidence to support excessive menstrual bleeding per month.  She stated that, in the alternative, it was as least as likely as not that fibroids related to, caused and aggravated menorrhagia which promulgated the need for a total hysterectomy.  The examiner stated the her medical conclusions were based on clinical based information, the VBMS e-folder, medical evidence from the clinical file, CAPRI, and current medical literature.  

Following a review of the entirety of the evidence, the Board observes that it is clear that the Veteran's current menorrhagia was not present in service or for many years following service.  Specifically, while the Veteran has indicated that she had episodes of heavy bleeding over the years, it is established that the first diagnosis of the condition was made no earlier than 2006 by a VA examiner.  The evidence, including that pertinent to service, does not establish that this disability was incurred in service.  Here, the Board notes that the medical opinion evidence is wholly against the claim.  The Board finds the opinion of the October 2014 VA examiner, uncontroverted by any other medical evidence, to be highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file and supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467 , 70-71.  The Veteran has not provided any competent medical evidence to rebut the opinion against her claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The Veteran's unsupported assertions that she has had this condition since service are outweighed by the well-supported medical opinion evidence.  

Additionally, the evidence clearly indicates the Veteran's menorrhagia was not directly caused by PTSD.  Both the 2014 VA examiners opined that the condition was not due to service or service-connected disability.  The Board finds the October 2014 opinion to be the most clear, highly detailed and thus probative opinion and that is wholly against the claim.  None of the examiners has supported the theory that menorrhagia was incurred in service or that PTSD caused or aggravated the Veteran's menorrhagia, despite the Veteran's assertions that stress makes her bleeding worse.  The October 2014 examiner cited in detail to the record.  The examiner explains in detail why current menorrhagia is not related to service on any basis.  This opinion is adopted by the Board.  Again, the Veteran's lay opinion as to etiology is of less probative value than the well-supported medical opinion.  Service connection thus cannot be established on a direct or secondary basis.  

Based on the foregoing, service connection for menorrhagia must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for menorrhagia is denied.


REMAND

The appellant asserts that her diabetes, bronchial asthma/COPD and tension type headaches, are secondary to and/or aggravated by her service connected PTSD.  She asserts that her residuals of CVA to include left arm and leg disability, are due to hypertension, which is now service-connected.

The claims were remanded by the Board in July 2014 for examination to determine (1) whether the claimed disabilities were caused or aggravated beyond the natural progression by her service connected PTSD; and (2) whether it is at least as likely as not that the Veteran's post-service CVA was caused by or aggravated beyond its natural progression by hypertension.  Complete rationale was to be provided.  Parenthetically, it was also noted that a February 2012 VA examiner opined that left upper and lower neuropathies were due to CVA, and thus these claims were deemed inextricably intertwined.  

In June 2015 argument before the Board by her representative, the Veteran urged that the August 2014 examination report was inadequate because the medical opinions obtained were not fully responsive to the medical questions posed by the Board in the prior remand.  The representative noted that the examiner repeatedly stated that "There is no indication in her medical records to indicate headache/hypertension/bronchial asthma/diabetes and or menorrhagia is attributed to/aggravated beyond normal progression/ or caused by PTSD."  While a subsequent opinion was obtained in the claim for menorrhagia as noted above, no such follow-up was pursued as to the other issues.  The Board agrees, noting that while there is some discussion in each portion of the examination with respect to each alleged disability, the repeated yet largely unsupported conclusion as to these disabilities is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The representative further argued that the Veteran's residuals of CVA to include left leg and left arm disorders are secondary to and/or aggravated by the service connected essential hypertension.  A well-supported opinion as to this contention is required, considering that service connection has now been granted for hypertension.  Id.  The Board finds the opinion provided as to residuals of CVA to be equally inadequate as it is unsupported, particularly now that service-connection has been granted as reflected for the reasons reflected in the January 2015 examination report.  

Accordingly, the claims should be returned to the examiner who performed the August 2014 examination, or a suitable substitute, for an addendum opinion as to these matters.  

Accordingly, the case is REMANDED for the following action:

1.  The August 2014 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to the likely etiology of the Veteran's diabetes mellitus, left arm disorder, left leg disorder, residuals of CVA, tension-type headaches and bronchial asthma.  The examiner is asked to render opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim headaches, bronchial asthma or diabetes mellitus due to or as a result of an injury or disease incurred in service OR caused or aggravated beyond their natural progression by her service connected PTSD.  

(b) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim residuals of CVA, to include left arm and or leg disability, (i) proximately due to or (ii) aggravated (permanently worsened beyond the natural progression) by a service-connected disability, to specifically include hypertension;

The examiner is asked to explain the reasons behind the opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible

If further examination is necessary to provide the requested opinion, such examination must be provided

2.  Thereafter, the AOJ should readjudicate the claims, including consideration of evidence received since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


